                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION


MARC ELLIS NIELSEN,
                                                                             No. 6:15-cv-02064-JE
               Petitioner,
                                                                          OPINION AND ORDER
       v.


JEFF PREMO,

               Respondent.



MOSMAN, J.,

       On July 27, 2018, Magistrate Judge John Jelderks issued his Findings and

Recommendation (F&R) [58], recommending that Petitioner’s Petition for Writ of Habeas

Corpus [2] be DISMISSED. Petitioner objected [60] and Respondent responded [61].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

1 – OPINION AND ORDER
the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                          CONCLUSION

       Upon review, I agree with Judge Jelderks’s recommendation and I ADOPT the F&R [58]

in full. Petitioner’s Petition for Writ of Habeas Corpus [2] is DISMISSED with prejudice and I

decline to issue a Certificate of Appealability.

       IT IS SO ORDERED.

                   9th day of October, 2018.
       DATED this ____




                                                             /s/ Michael W. Mosman
                                                             _______________________
                                                             MICHAEL W. MOSMAN
                                                             Chief United States District Judge




2 – OPINION AND ORDER
